IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION Fr L. E D

DANIEL ROOT,

vs.

MONTANA DEPARTMENT OF
CORRECTIONS dba MONTANA
WOMEN’S PRISON, PAUL LAW and

Plaintiff,

ALEX SHROECKENSTEIN,

Defendants.

 

 

JUN 17 2019

Clerk, U S District Court
District Of Montana
Billings

CV 18-164-BLG-SPW

ORDER ADOPTING
MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

The United States Magistrate Judge filed Findings and Recommendations on

May 23, 2019. (Doc. 13). The Magistrate recommended the Court grant in part

and deny in part the Defendants’ motion to dismiss for failure to state a claim.

(Doc. 13 at 17).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate’s Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate’s Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 13) are ADOPTED IN FULL.

IT IS FURTHER ORDERED the Defendants’ motion to dismiss be granted

in part and denied in part as follows:

1 Count I against Law and Schroeckenstein be dismissed with
prejudice;

Ds Count II against Law and Schroeckenstein be dismissed with
prejudice;

3. Count III against Law be dismissed in its entirety without prejudice;

4, Count III against Schroeckenstein be limited to the 2017 union
grievance, and the remainder dismissed without prejudice.

Bi Count III against the DOC be dismissed with prejudice.

6. The remainder of Defendants’ Motion to Dismiss be denied.

fee
DATED this /7 day of June, 2019.

pL the

 

SUSAN P. WATTERS
United States District Judge
